By the Court, Wallace, C. J.:
1. The complaint is sufficient as against the demurrer *46interposed. The argument upon objections amounting to grounds of special demurrer merely, and which were not presented below, will not be considered here.
2. Upon examination of the record it is apparent that the findings of fact are supported by the evidence. The most that can he fairly claimed by the appellant in this regard is, that upon some of them the evidence is substantially conflicting, and we may add, that in our judgment, the great preponderance of the evidence in the case is in favor of the findings of the Court; but however this may be, there is clearly such a sufficiency of evidence in support of the findings that we must decline to disturb them.
Judgment and order denying a new trial affirmed.
Keither Mr. Justice Bi-iodes nor Mr. Justice Crockett participated in this opinion.